Citation Nr: 0518185	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 8, 
2001 for the award of a 
100 percent disability rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel






INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case returns to the Board following a remand to the RO in 
December 2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Entitlement to a 100 percent disability rating is 
factually ascertainable as of the date of the veteran's 
original claim for service connection received on January 30, 
1998.  


CONCLUSION OF LAW

The criteria for an effective date of January 30, 1998 for 
the award of a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In the event any noncompliance is found, the Board emphasizes 
that, given the completely favorable disposition of the 
appeal, such noncompliance does not result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board is satisfied as to compliance with its instructions 
from the December 2003 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A 100 percent rating for PTSD is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2004).  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation).  

In this case, the RO granted service connection for PTSD in a 
January 2000 rating decision.  It assigned an initial 
disability rating of 30 percent, which the veteran appealed.  
During the course of the appeal, the RO increased the 
evaluation to 
50 percent from January 18, 2000 and to 100 percent from 
February 8, 2001.  In a December 2001 claim, the veteran 
requested an earlier effective date for the 
100 percent disability evaluation.  

Review of the claims folder reveals a November 2001 report of 
an informal hearing conducted between the Decision Review 
Officer (DRO) and the veteran's representative.  The DRO 
found entitlement to the 100 percent evaluation from February 
8, 2001 on the basis of a record of VA outpatient treatment 
on that date that reflected disability manifested by blunted 
affect, underlying anger and hostility, paranoia, and 
isolation.  The Global Assessment of Functioning (GAF) score 
assigned on that date was 45.  The DRO discussed subsequent 
evidence and found that it remained consistent and indicative 
of severe social and occupational disability, GAF scores of 
46 and 50, with unemployability due to PTSD, which would 
warrant a 100 percent evaluation.  

The Board's current review of the claims folder finds that 
evidence of record secured in connection with the original 
January 1998 claim demonstrates a similar level of 
disability.  Specifically, a private psychological assessment 
conducted in April 1998 documents a history of angry 
outbursts and irritability, as well as difficulty with 
authority and interpersonal difficulties.  Results of 
psychometric testing revealed evidence of a mood disorder, 
social withdrawal, emotional lability with acting out, high 
levels of anxiety, and severe depression and hopelessness.  
The diagnosis was chronic, severe PTSD.  The GAF score was 
45.  A December 1998 statement from the veteran's VA 
therapist characterized the veteran's PTSD as severe.  
Although the September 1999 VA examiner characterized the 
disability as mild to moderate, the GAF score was 55.  
Examination revealed complaints or irritability, social 
isolation, lack of trust, and problems with authority; 
findings of restricted affect, irritability mood, and 
suspicion.  Finally, the Board notes that according to a July 
2003 decision, the Social Security Administration found the 
veteran to be disabled as of April 1996 with a primary 
diagnosis of PTSD.  The Board finds that this evidence, which 
is consistent with subsequent evidence on which the DRO 
awarded the 100 percent evaluation, is sufficient to 
establish entitlement to a 
100 percent disability rating from the date of the original 
January 30, 1998 claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2), 4.130, Diagnostic Code 9411.  Accordingly, 
the appeal is granted.  
 

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of January 30, 1998 for 
the award of a 100 percent disability rating for PTSD is 
granted.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


